DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1000.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10, 18 & 19 are objected to because of the following informalities:
Claim 10, Lines 9-10, the phrase “the interface” should read --an  where the first and second section interface--
Claim 18, the phrase “the at least one gas groove” should read --the at least one --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 16, the term, “the fused surface layer”, lacks antecedent basis.  Additionally, since the term is written in a manner which is commonly used to indicate the term has been previously defined or claimed, it is not clear if Applicant intended for Claim 16 to be dependent on Claim 14, as written, or on Claim 15, which positively claims a fused surface layer.  For the purpose of examination, the limitation will be interpreted as the linear compressor according to claim 15, wherein the fused surface layer includes a flat surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-12 & 17-20 are rejected under 35 U.S.C. 102 as being unpatentable over Lee ‘322 (KR20160000322 - Applicant provided foreign reference in the 10/16/2020 IDS - see attached translation).
As to Claim 1, Lee ‘322 teaches a linear compressor (100) comprising: a compressor body (120/130/140) configured to compress a refrigerant (Paragraph 0050), the compressor body (120/130/140) comprising: a cylinder (120) that receives (Paragraph 0048) a piston (130) and that defines a moving path (as shown in Figure 1) of the piston (130); a discharge valve (161) that is configured to open and close (Paragraph 0061) the cylinder (120) and that defines a compression space (P) for compressing the refrigerant with (Paragraph 0059) the piston (130); at least one groove (122) that is defined at (as shown at least in Figures 4/6/7/8/14/15) an outer circumferential surface of the cylinder (120) and that is configured to receive at least a portion of the refrigerant that is discharged from (Paragraphs 0071/0072) the discharge valve (161); at least one gas hole (123) that is defined at (as shown at least in Figures 7/8/14/15) the at least one groove (122) and that extends through (as shown at least in Figures 7/8/14/15) the cylinder (120); and a flow restrictor (402) that includes twisting wires (the skein of threads as described in Paragraph 162 and the rubber ring the threads are wrapped around as described in Paragraphs 0162/0165) and is disposed in (Figures 7/8/14/15 show pressing member 400 within groove 122; Paragraphs 0043/0161/0162/0163 state pressing member 402 is an alternative embodiment of pressing member 400) the at least one groove (122), wherein the twisting wires (threads and rubber ring) include different materials from each other.  Paragraph 0166 states the rubber ring is comprised of rubber.  Paragraph 0140 states the thread in filter 330 is comprised of PET.  Paragraph 0162 states the skein of threads in 402 are configured in the same manner as the threads of filter 330.  
As to Claim 6, Lee ‘322 teaches all the limitations of Claim 1, and continues to teach the at least one groove (122) is disposed circumferentially around (as shown in Figure 6, where 122a/122b/122c are representative of 122) the outer circumferential surface (as shown in Figure 6) of the cylinder (120).
As to Claim 7, Lee ‘322 teaches all the limitations of Claims 1 & 6, and continues to teach the at least one groove (122) has a predetermined depth (Paragraph 0123) from the outer circumferential surface of the cylinder (120) in a radial direction (up and down, as shown in Figures 7/8/14/15) toward (down, as shown in Figures 7/8/14/15) an axis of the cylinder (120).
As to Claim 8, Lee ‘322 teaches all the limitations of Claims 1, 6 & 7, and continues to teach a width (122e; left to right, as shown in Figure 14) of the at least one groove gradually decreases (as shown in Figure 14) from the outer circumferential surface of the cylinder (120) toward (down, as shown in Figure 14) the axis of the cylinder.
As to Claim 9, Lee ‘322 teaches all the limitations of Claims 1, 6 & 7, and continues to teach the at least one groove (122) includes a first section (122g; Figure 15) and a second section (122f; Figure 15) that is radially closer (down, as shown in Figure 15) to the axis of the cylinder (120) than the first section (122g), wherein the first section (122g) of the at least one groove (122) has a first width (left to right, as shown in Figure 15) that is consistent (Figure 15 shows a first width which is consistently the same width value along the axial depth of the first section) along a depth (up and down, as shown in Figure 15) of the first section (122g) in the radial direction (up and down, as shown in Figure 15) toward (down, as shown in Figure 15) the axis of the cylinder (120), and wherein the second section (122f) of the at least one groove (122) has a second width (left to right, as shown in Figure 15) that is consistent (Figure 15 shows a second width which is consistently the same width value along the axial depth of the second section) along a depth (up and down, as shown in Figure 15) of the second section (122f) in the radial direction (up and down, as shown in Figure 15) toward (down, as shown in Figure 15) the axis of the cylinder (120), the second width (left to right within 122f, as shown in Figure 15) being smaller than (as shown in Figure 15) the first width (left to right within 122g, as shown in Figure 15).
As to Claim 10, Lee ‘322 teaches teaches all the limitations of Claims 1, 6 & 7, and continues to teach the at least one groove (122) includes a first section (122g; Figure 15) and a second section (122f; Figure 15) that interfaces with (as shown in Figure 15) the first section (122g) and is disposed closer to (as shown in Figure 15) the axis of the cylinder (120) than the first section (122g), wherein the first section (122g) has (i) a first depth (up and down, as shown in Figure 15) from the outer circumferential surface (as shown in Figure 15) of the cylinder (120) toward (down, as shown in Figure 15) the axis of the cylinder (120) and (ii) a first width (left to right, as shown in Figure 15) that is consistent along (Figure 15 shows a first width which is consistently the same width value along the axial depth of the first section) the first depth (up and down within 122g, as shown in Figure 15), wherein the second section (122f) has (i) a second depth (up and down, as shown in Figure 15) from the interface (as shown in Figure 15) toward (down, as shown in Figure 15) the axis of the cylinder (120) and (ii) a second width (left to right within 122f, as shown in Figure 15) that is smaller than (as shown in Figure 15) the first width (left to right within 122g, as shown in Figure 15) and consistent along the second depth (Figure 15 shows a second width which is consistently the same width value along the axial depth of the second section).
As to Claim 11, Lee ‘322 teaches all the limitations of Claims 1, 6, 7 & 8, and continues to teach the at least one gas hole (123) includes a plurality of gas holes (123; Paragraph 0123 describes multiple gas holes 123) that are spaced apart from each other in a circumferential direction (Paragraph 0129 describes the gas holes being spaced apart from each other in a circular direction, which is shown at least in Figure 5) of the cylinder (120).
As to Claim 12, Lee ‘322 teaches all the limitations of Claims 1, 6, 7, 8 & 11, and continues to teach the at least one groove (122) includes a plurality of grooves (122a/122b/122c) that are spaced apart from each other (as shown in Figure 6) in an axial direction (up and down in Figure 6) of the cylinder (120).
As to Claim 17, Lee ‘322 teaches all the limitations of Claim 1, and continues to teach a shell (101), wherein the compressor body (120/130/140) is disposed in (as shown in Figure 1) the shell (101).
As to Claim 18, Lee ‘322 teaches all the limitations of Claim 1, and continues to teach the at least one groove (122) extends circumferentially around (as shown in Figure 6, where 122a/122b/122c are representative of 122) the circumferential surface (as shown in Figure 6) of the cylinder (120).
As to Claim 19, Lee ‘322 teaches all the limitations of Claims 1 & 18, and continues to teach the flow restrictor (402) is disposed in (Figures 7/8/14/15 show pressing member 400 within groove 122; Paragraphs 0043/0161/0162/0163 state pressing member 402 is an alternative embodiment of pressing member 400) and wound around (Paragraph 0146; Figure 11, where 402 is an alternative embodiment of 400) the at least one groove (122).
As to Claim 20, Lee ‘322 teaches a linear compressor (100) comprising: a cylinder (120) that receives (Paragraph 0048) a piston (130) and that defines a moving path (as shown in Figure 1) of the piston (130); a discharge valve (161) that is configured to open and close (Paragraph 0061) the cylinder (120) and that defines a compression space (P) for compressing a refrigerant with (Paragraph 0059) the piston (130); a groove (122) that is defined at (as shown at least in Figures 4/6/7/8/14/15) an outer circumferential surface of the cylinder (120) and that is configured to receive at least a portion of the refrigerant that is discharged from (Paragraphs 0071/0072) the discharge valve (161); a gas hole (123) that is defined at (as shown at least in Figures 7/8/14/15) the groove (122) and that extends through (as shown at least in Figures 7/8/14/15) the cylinder (120); and a flow restrictor (402) that includes twisting wires (the skein of threads as described in Paragraph 162 and the rubber ring the threads are wrapped around as described in Paragraphs 0162/0165) and that is disposed in (Figures 7/8/14/15 show pressing member 400 within groove 122; Paragraphs 0043/0161/0162/0163 state pressing member 402 is an alternative embodiment of pressing member 400) the groove (122), wherein the twisting wires (threads and rubber ring) include different materials from each other.  Paragraph 0166 states the rubber ring is comprised of rubber.  Paragraph 0140 states the thread in filter 330 is comprised of PET.  Paragraph 0162 states the skein of threads in 402 are configured in the same manner as the threads of filter 330.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as obvious over Lee ‘322, as evidenced by vocepergunta.com (see attached Can you heat PET plastic pdf from vocepergunta.com/library/artigo/read/6586-can-you-heat-pet-plastic), in view of Lee ‘671 (U.S. PGPub 2017/0321671), as evidenced by fluorotec.com (see attached The Properties and Advantages of Polytetrafluoroethylene (PTFE)  AFT Fluorotec pdf from fluorotec.com/news/blog/the-properties-and-advantages-of-polytetrafluoroethylene-ptfe/)
As to Claim 2, Lee ‘322 teaches all the limitations of Claim 1, and continues to teach the twisting wires (threads and rubber ring) of the flow restrictor comprise: a first wire (threads)…and a second wire (rubber ring) having heat resistance greater than the first wire.
Lee ‘322 continues to teach the first wire (threads) is made from PET in Paragraph 0162, and the second wire (rubber ring) is made from rubber in Paragraph 0166.  Lee ‘322 is silent on the degradation point or heat resistance of either material.
PET is known to have a high degradation temperature, as evidenced by vocepergunta.com.  Vocepergunta.com describes the properties of PET and teaches PET “can withstand temperatures as hot as 150°C (see “What temperatures can PET plastic withstand?” section)”, establishing the PET, as taught by Lee ‘322, includes a material (PET; Paragraph 0162) configured to degrade at or above (as evidenced by vocepergunta.com) a predetermined temperature (150°C).
Lee ‘671 describes a compressor which provides fluid through the cylinder wall to lubricate a reciprocating piston, and teaches the use of PTFE (Paragraph 0140) in the cylinder filter (240).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the second wire, as taught by Lee ‘322 --or in the alternative Lee ‘322, as modified--, from PTFE, as taught by Lee ‘671, since PTFE is “a highly flexible, chemical resistant, thermal resistant, non-stick and electrically resistant material (see “THE MAIN PROPERTIES OF PTFE” section in fluorotec.com)”.
Fluorotec.com also describes PTFE as having a melting point around 327°C.  As such, modifying the Lee ‘322 second wire (rubber ring) to be made of PTFE results in the second wire (Lee ‘322 rubber ring, modified to be made of PTFE) having heat resistance (melting point of 327°C) greater than the first wire (Lee ‘322 threads have a melting point of 150°C).
As to Claim 3, Lee ‘322, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach the first wire (Lee ‘322 threads) is at least partially wound around (as shown in Lee ‘322 Figure 11) the second wire (Lee ‘322 rubber ring, modified to be made of PTFE).
As to Claim 4, Lee ‘322, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach each of the first wire (Lee ‘322 threads) and the second wire (Lee ‘322 rubber ring, modified to be made of PTFE) comprises a flexible wire (as shown in Lee ‘322 Figure 11) that is made of at least one of a natural material, a plastic (PET/PTFE), a rubber, or a metal.
As to Claim 5, Lee ‘322, as modified, teaches all the limitations of Claims 1, 2 & 4, and continues to teach the first wire (Lee ‘322 threads) includes a polyethylene terephthalate (PET) material (as described in the Claim 1 rejection above), and the second wire (Lee ‘322 rubber ring, modified to be made of PTFE) includes a polytetrafluoroethylene (PTFE) material (as described in the Claim 2 rejection above).

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘322, in view of Spiegel (U.S. Patent 5,588,504)
As to Claim 13, Lee ‘322 teaches all the limitations of Claims 1, 6, 7, 8, 11 & 12, but does not teach at least one diffusion groove that is defined at an inner circumferential surface of the cylinder and extends in the circumferential direction of the cylinder, the at least one diffusion groove disposed to correspond to a position of the at least one groove and fluidly communicate with the at least one gas hole.
Spiegel describes a compressor which provides fluid through the cylinder wall to lubricate a reciprocating piston, and teaches at least one diffusion groove (13) that is defined at an inner circumferential surface (as shown in Figures 3/4/5) of the cylinder (8) and extends in the circumferential direction (as shown in Figure 4) of the cylinder (98), the at least one diffusion groove (13) disposed to…fluidly communicate with (as shown in Figures 3/4/5) the at least one gas hole (10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to include a diffusion groove, as taught by Spiegel, on the inner circumferential surface of the cylinder at each of the at least one grooves, as taught by Lee ‘322 --or in the alternative Lee ‘322, as modified--, to “reinforce the buildup of hydrodynamic lubricant (Column 7, Line 66)”.
The modification of the Spiegel diffusion groove into the Lee ‘322 compressor, results in the at least one diffusion groove (Spiegel 13) disposed to correspond to a position of the at least one groove (Lee ‘322 122) and fluidly communicate with (as shown in Spiegel Figures 3/4/5) the at least one gas hole (Lee ‘322 123).  Since Spiegel shows the diffusion groove corresponding to a position of the gas hole, and Lee ‘322 shows the gas hole corresponding to the position of the at least one groove, one of ordinary skill in the art would be motivated to align the Spiegel diffusion groove to correspond with the position of the at least one groove.
As to Claim 14, Lee ‘322, as modified, teaches all the limitations of Claims 1, 6, 7, 8, 11, 12 & 13, and continues to teach the at least one diffusion groove (Spiegel 13) includes a plurality of diffusion grooves (as described in the Claim 12 rejection above) that are disposed to correspond to positions of (as described in the Claim 12 rejection above) the plurality of gas holes (Lee ‘322 122a/122b/122c).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 15, the prior art of record teaches a linear compressor with each of the limitations of Claims 1 & 2, but does not teach “the flow restrictor further comprises a fused surface layer that is on a surface of each of the first and second wires and is configured to restrict the first and second wires from being released from each other in a twisted state”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 15.  The closest art of record is Lee ’322.  However, Lee ‘322 describes threads wrapped around a ring.  As such, once the ring with a skein of threads is placed in the at least one groove, the skein of threads will be prevented from releasing from being twisted on the ring.  It would not be obvious to one of ordinary skill in the art to modify Lee ‘322 without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 15, is neither anticipated nor made obvious by the prior art of record.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 depends on Claim 15, and would therefore also be found allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Strindberg (1,757,690) describes a ringed filter made of twisted materials.  Ha (2015/0369225) describes the use of diffusion grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746